Name: Council Regulation (EEC) No 364/81 of 9 February 1981 amending Regulation (EEC) No 1311/80 on the supply of skimmed-milk powder to certain developing countries and to certain specialized bodies under the 1980 food-aid programme
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 2 . 81 Official Journal of the European Communities No L 41 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 364/81 of 9 February 1981 amending Regulation (EEC) No 1311/80 on the supply of skimmed-milk powder to certain developing countries and to certain specialized bodies under the 1980 food-aid programme THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 1311 /80 shall be amended as follows : 1 . on the line opposite Angola, the expression 'p.m.' in the column headed 'Quantities allocated (tonnes)' shall be replaced by '250' ; and the expres ­ sion 'Port of unloading' shall be inserted in the column headed 'Arrangements for financing' ; 2 . on the line opposite the expression 'RESERVE' the figure '6 565' shall be replaced by '6 315'. Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1310/80 of 28 May 1980 laying down general rules for the supply of skimmed-milk powder as food aid to certain developing countries and specialized bodies under the 1980 programme ('), and in particular Arti ­ cles 3 and 7 thereof, Having regard to the proposal from the Commission , Whereas the quantity of skimmed-milk powder to be supplied to Angola was not laid down in Council Regulation (EEC) No 131 1 /80 (2 ) ; Whereas the Commission now has the necessary information on that country's requirements as regards skimmed-milk powder, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 February 1981 . For the Council The President G. BRAKS ( ») OJ No L 134, 31 . 5 . 1980 , p . 10 . I2) OJ No L 134, 31 . 5. 1980, p . 12.